Citation Nr: 1743765	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a neurodegenerative disorder, to include Parkinson's disease and multiple system atrophy (MSA), due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968.  He served in Korea from January 1967 to March 1968.  The Veteran died during the pendency of the appeal in November 2015.  The appellant is the Veteran's surviving spouse and has been substituted as a claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran had previously submitted a claim for service connection for Parkinson's disease.  Upon examination of the record, it is clear that the Veteran's diagnosis was later changed to multiple system atrophy (MSA).  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence and Clemons, the Board finds it appropriate to characterize the Veteran's claim broadly as "a neurodegenerative disorder."     

The Veteran requested a videoconference hearing before the Board in his substantive appeal.  However, in December 2014 his representative submitted a statement indicating that the Veteran wished to withdraw the hearing request.    

The Board has previously remanded this claim twice.  In June 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In November 2015, the Board remanded the claim once again to the AOJ for compliance with its earlier remand instructions.  

In September 2017, the RO determined that the Veteran's surviving spouse was a substitute claimant to continue the claims pending at the time of the Veteran's death. 38 U.S.C.A. § 5121A  (West 2014).
The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, a review of the claims file reveals that the claim must be remanded once again for compliance with the Board's prior remand instructions, which require further AOJ action.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran claimed that his Parkinson's disease was related to exposure to herbicide agents during his service in Korea from January 1967 to March 1968 at the U.S. Army Support Command Korea (ASCOM) Depot and the Demilitarized Zone (DMZ).  He stated that he was a vehicle mechanic and that herbicide agents were stored near his motor pool.  He also stated that he transported staff and materials several times to the DMZ, where herbicide agents were used.  

This case was last before the Board in November 2015, at which time the Board remanded the claim for compliance with the June 2015 remand for additional evidentiary development.  In the Board's November 2015 remand directives, the AOJ was to verify with the U.S. Army and Joint Services Records Research Center (JSRRC) the likelihood that the Veteran's military duties were such that would require him to travel to the DMZ.  Additionally, the AOJ was to request records from the Armed Forces Pest Management Board or Army Public Health Command to determine whether herbicide agents were used or stored at ASCOM and the DMZ at any time during the Veteran's service in Korea.  There is no evidence in the claims file that these inquiries were ever made, nor that the AOJ readjudicated the Veteran's claim.  For these reasons, the Board finds that the AOJ failed to substantially comply with the November 2015 remand directives and the Board must once again remand the matter for compliance. 
Further, the Board notes that the Veteran was initially diagnosed with Parkinson's disease in March 2008.  However, due to his rapidly declining health, his diagnosis was changed to MSA in December 2013.  MSA was listed as a cause of death on the Veteran's death certificate.  Both diseases are closely related neurodegenerative conditions of the brain and are commonly confused with each other in the early stages of illness.  However, unlike Parkinson's disease, MSA is not one of the conditions presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  However, the availability or unavailability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, the Board has expanded the claim to a neurodegenerative disorder, to include both Parkinson's disease and MSA.  As such, if the aforementioned results in positive development for the appellant's claim - notably, if it is found that the Veteran was likely exposed to herbicide agents - then the AOJ should obtain a VA medical opinion concerning the relationship between Parkinson's disease and MSA, as well as an opinion on the likelihood that either disease was caused by the Veteran's likely exposure to herbicide agents.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Armed Forces Pest Management Board and/or Army Public Health Command for listings of all approved herbicide agents and other pesticides used on U.S. Military Installations worldwide for purposes of determining whether herbicide agents were used or stored near the DMZ and at ASCOM during the Veteran's period of service in Korea from January 1967 to March 1968.  The appellant should be informed of all efforts to obtain such information, including if the information is determined to be unavailable.
2.  Contact the JSRRC, or any other appropriate sources, to determine the likelihood that the Veteran's military duties would require him to travel 26 miles to the DMZ during his service in Korea.

3.  If the aforementioned actions reveals that the Veteran was likely exposed to herbicide agents in service, the AOJ should obtain an additional VA medical opinion addressing the likelihood that the Veteran's diagnosis of MSA and/or Parkinson's disease are related to exposure to herbicide agents in service.    

4.  After undertaking any additional necessary development following completion of the above actions, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




